Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 20, 2018

                                      No. 04-18-00346-CV

                           POINT DEDICATED SERVICES, LLC,
                                      Appellant
                                         v.

                                       Ramon MORENO,
                                           Appellee

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 17-10-34832-MCV
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due to be filed on July 5, 2018. On June 18, 2018,
appellant filed an unopposed motion requesting an extension of time to file its brief until July 27,
2018. The motion is GRANTED. The appellant’s brief must be filed by July 27, 2018.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court